EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of May 9, 2016 (this
“Amendment”), is entered into among SYNTEL, INC., a Michigan corporation (the
“Borrower”), the Guarantors and BANK OF AMERICA, N.A., as Lender (the “Lender”).

RECITALS

A.The Borrower and the Lender entered into that certain Credit Agreement dated
as of May 23, 2013 (as amended and modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Credit Agreement.

B. The Borrower has requested that the Lender consent to certain amendments to
the Credit Agreement, on the terms and conditions set forth herein.

C. In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1. Amendments.

(a) The definition of “Change of Control” in Section 1.01 of the Credit
Agreement is hereby amended by deleting clause (b) thereof and replacing it with
the following:

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

(b) The defined terms “Consolidated EBITDA”, “Consolidated Funded Indebtedness”,
“Consolidated Interest Charges”, “Consolidated Domestic Leverage Ratio” and
“Consolidated Net Income” are hereby deleted from Section 1.01 of the Credit
Agreement.

(c) The following defined terms in Section 1.01 of the Credit Agreement are
amended and restated in their entirety as follows:

“Applicable Rate” means,

(a) for the period beginning on the First Amendment Effective Date through and
including the date prior to the first anniversary of the First Amendment
Effective Date, (i) 1.50% with respect to Eurodollar Rate Loans and (ii) 0.50%
with respect to Base Rate Loans;



--------------------------------------------------------------------------------

(b) for the period beginning on the first anniversary of the First Amendment
Effective Date through and including the date prior to the second anniversary of
the First Amendment Effective Date, (i) 1.45% with respect to Eurodollar Rate
Loans and (ii) 0.45% with respect to Base Rate Loans; and

(c) for the period beginning on the second anniversary of the First Amendment
Effective Date and continuing thereafter, (i) 1.40% with respect to Eurodollar
Rate Loans and (ii) 0.40% with respect to Base Rate Loans.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Domestic EBITDA for the period of
the four fiscal quarters most recently ended to (b) Consolidated Fixed Charges
for the period of the four fiscal quarters most recently ended.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Domestic Subsidiaries on a consolidated basis, an amount equal to the sum of (i)
income tax expense of the Borrower and its Domestic Subsidiaries for such period
plus (ii) the cash portion of Consolidated Domestic Interest Charges for such
period plus (iii) Consolidated Capital Expenditures for such period plus (iv)
Consolidated Scheduled Funded Debt Payments for such period.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Domestic Subsidiaries on a consolidated basis, the sum of all
scheduled payments of principal on Consolidated Domestic Funded Indebtedness, as
determined in accordance with GAAP. For purposes of this definition, “scheduled
payments of principal” (a) shall be determined after giving effect to any
reduction of such scheduled payments resulting from the application of any
voluntary or mandatory prepayments made during the applicable period, (b) shall
be deemed to include the Attributable Indebtedness in respect of Capital Leases,
Securitization Transactions and Synthetic Leases, (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to Section
2.03, and (d) with respect to Earn Out Obligations, shall equal payments made
under Earn Out Obligations during the applicable period.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the London Interbank Offered Rate (“LIBOR”), as published on
the applicable Bloomberg screen page (or such other commercially available
source providing quotations of LIBOR as may be designated by the Lender from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any

 

2



--------------------------------------------------------------------------------

reason, the rate per annum determined by the Lender to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by the Lender’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m. London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Lender to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
with a term equal to one month would be offered by the Lender’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.

provided that: (i) to the extent another rate is approved by the Lender pursuant
to the foregoing, such rate shall be applied in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Lender, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Lender and (ii) if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Lender (including any form on an electronic platform or electronic
transmission system as shall be approved by the Lender), appropriately completed
and signed by a Responsible Officer of the Borrower.

“Maturity Date” means May 9, 2019.

“Pro Forma Basis” means, for purposes of calculating compliance with the
covenants in Section 8.11 or with any test or covenant hereunder in respect of a
Specified Transaction, that such Specified Transaction and all other Specified
Transactions during the relevant fiscal period or thereafter and on or prior to
the date of determination shall be deemed to have occurred as of the first day
of the most recent four fiscal quarter period preceding the date of such
transaction for which the Borrower was required to deliver financial statements
pursuant to (x) Section 7.01(a) and (b) (with respect to any such calculation of
the Consolidated Global Leverage Ratio) or (y) Section 7.01(c) (with respect to
the Consolidated Fixed Charge Coverage Ratio). In connection with the foregoing,
(i)(a) with respect to any Disposition or Involuntary Disposition, income
statement and

 

3



--------------------------------------------------------------------------------

cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (b) with respect to any
Acquisition, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Lender, (ii) any Indebtedness incurred or assumed
by the Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination and (iii) such other pro-forma adjustments which
would be permitted or required by Regulation S-X under the Securities Act shall
be taken into account.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to (x)
Section 7.01(a) and (b) (with respect to any such calculation of the
Consolidated Global Leverage Ratio) or (y) Section 7.01(c) (with respect to the
Consolidated Fixed Charge Coverage Ratio), as applicable, in each case, after
giving effect to the applicable transaction on a Pro Forma Basis.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary, treasurer, assistant treasurer or controller of a
Loan Party and, solely for purposes of the delivery of certificates pursuant to
Sections 5.01 or 7.12(b), any assistant secretary of a Loan Party and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Lender or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Lender. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Lender, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Lender, appropriate authorization
documentation, in form and substance satisfactory to the Lender.

“Revolving Commitment” means, the Lender’s obligation to make Revolving Loans to
the Borrower pursuant to Section 2.01(a). The principal amount of the Revolving
Commitment as in effect on the First Amendment Effective Date is $100,000,000.

 

4



--------------------------------------------------------------------------------

“Syntel India” means Syntel Private Limited, an Indian limited liability company
(formerly Syntel Limited, an Indian limited liability company).

“Term Loan Commitment” means the Lender’s obligation to make the Term Loan to
the Borrower pursuant to Section 2.01(b). The principal amount of the Term Loan
Commitment as in effect on the First Amendment Effective Date is $100,000,000.

(d) The following defined terms are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

“Account” shall have the meaning given to such term in the Security Agreement.

“Consolidated Domestic EBITDA” means, for any period, for the Borrower and its
Domestic Subsidiaries on a consolidated basis, an amount equal to Consolidated
Domestic Net Income for such period plus the following to the extent deducted in
calculating such Consolidated Domestic Net Income: (a) Consolidated Domestic
Interest Charges for such period, (b) income tax expense of the Borrower and its
Domestic Subsidiaries for such period, (c) depreciation and amortization
(including, without limitation, amortization of goodwill and other intangible
assets and amortization or write-off of debt discount or deferred financing
costs and debt issuance costs and commissions, discounts and other fees, costs,
expenses and charges associated with Indebtedness (including, without
limitation, the Term Loan and the Revolving Loans under this Agreement)) expense
for such period, (d) non-cash compensation expense, or other non-cash expenses
or charges, arising from the sale of stock, and the granting of stock options
and incentive restricted stock, the granting of stock appreciation rights and
similar arrangements (including any repricing, amendment, modification,
substitution or change of any such stock, stock option, stock appreciation
rights or similar arrangements), all as determined in accordance with GAAP, (e)
any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees and related out-of-pocket expenses of the Borrower
or its Subsidiaries incurred as a result of the transactions contemplated by
this Agreement and the Loan Documents (and any amendments, waivers, consents or
other modifications thereto) including, without limitation, the fees, costs and
expenses from the discharge of the Indebtedness under the Existing Credit
Facility, all determined in accordance with GAAP, (f) any financial advisory
fees, accounting fees, legal fees and similar advisory and consulting fees and
related out-of-pocket expenses of the Borrower and its Subsidiaries incurred as
a result of Permitted Acquisitions and/or Dispositions; provided that the
aggregate amount added back pursuant to this clause (f) during the term of this
Agreement shall not exceed $1,000,000, (g) all other non-cash charges or
expenses (excluding any such expenses or charges to the extent representing an
accrual or reserve for any cash charge in any future period), and (h) with the
prior consent of the Lender (which shall not be unreasonably withheld,
conditioned or delayed), one-time losses, and minus all non-cash income or
gains.

“Consolidated Domestic Funded Indebtedness” means Funded Indebtedness of the
Borrower and its Domestic Subsidiaries on a consolidated basis determined in
accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated Domestic Interest Charges” means, for any period, for the Borrower
and its Domestic Subsidiaries on a consolidated basis, an amount equal to the
sum of (i) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, plus (ii) the
portion of rent expense with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP plus (iii) the implied interest
component of Synthetic Leases with respect to such period.

“Consolidated Domestic Net Income” means, for any period, for the Borrower and
its Domestic Subsidiaries on a consolidated basis, the net income (or net loss)
after taxes of the Borrower and its Domestic Subsidiaries (excluding
extraordinary gains) for that period, as determined in accordance with GAAP;
provided that there shall be excluded from the calculation of Consolidated
Domestic Net Income for any period (i) the income (or loss) of any Person in
which any other Person has an ownership interest, except to the extent that any
such income is actually received in cash by the Borrower or any Domestic
Subsidiary during such period, (ii) the income (or loss) of any Person accrued
prior to the date it becomes a Domestic Subsidiary of the Borrower or another
Domestic Subsidiary or is merged with or into or consolidated with the Borrower
or any of its Domestic Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Domestic Subsidiaries, and (iii) the income of any direct
or indirect Domestic Subsidiary of the Borrower to the extent that the
declaration or payment of Restricted Payments or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary.

“Consolidated Global EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Global Net Income: (a) Consolidated Global Interest Charges for
such period, (b) income tax expense of the Borrower and its Subsidiaries for
such period, (c) depreciation and amortization (including, without limitation,
amortization of goodwill and other intangible assets and amortization or
write-off of debt discount or deferred financing costs and debt issuance costs
and commissions, discounts and other fees, costs, expenses and charges
associated with Indebtedness (including, without limitation, the Term Loan and
the Revolving Loans under this Agreement)) expense for such period, (d) non-cash
compensation expense, or other non-cash expenses or charges, arising from the
sale of stock, and the granting of stock options and incentive restricted stock,
the granting of stock appreciation rights and similar arrangements (including
any repricing, amendment, modification, substitution or change of any such
stock, stock option, stock appreciation rights or similar arrangements), all as
determined in accordance with GAAP, (e) any financial advisory fees, accounting
fees, legal fees and other similar advisory and consulting fees and related
out-of-pocket expenses of the Borrower or its Subsidiaries incurred as a

 

6



--------------------------------------------------------------------------------

result of the transactions contemplated by this Agreement and the Loan Documents
(and any amendments, waivers, consents or other modifications thereto)
including, without limitation, the fees, costs and expenses from the discharge
of the Indebtedness under the Existing Credit Facility, all determined in
accordance with GAAP, (f) any financial advisory fees, accounting fees, legal
fees and similar advisory and consulting fees and related out-of-pocket expenses
of the Borrower and its Subsidiaries incurred as a result of Permitted
Acquisitions and/or Dispositions; provided that the aggregate amount added back
pursuant to this clause (f) during the term of this Agreement shall not exceed
$1,000,000, (g) all other non-cash charges or expenses (excluding any such
expenses or charges to the extent representing an accrual or reserve for any
cash charge in any future period), and (h) with the prior consent of the Lender
(which shall not be unreasonably withheld, conditioned or delayed), one-time
losses, and minus all non-cash income or gains.

“Consolidated Global Funded Indebtedness” means Funded Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP.

“Consolidated Global Interest Charges” means, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, an amount equal to the sum of (i)
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (ii) the portion of
rent expense with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP plus (iii) the implied interest component of
Synthetic Leases with respect to such period.

“Consolidated Global Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Global Funded Indebtedness as of such date to (b)
Consolidated Global EBITDA for the period of the four fiscal quarters most
recently ended.

“Consolidated Global Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or net loss) after taxes
of the Borrower and its Subsidiaries (excluding extraordinary gains) for that
period, as determined in accordance with GAAP; provided that there shall be
excluded from the calculation of Consolidated Global Net Income for any period
(i) the income (or loss) of any Person in which any other Person has an
ownership interest, except to the extent that any such income is actually
received in cash by the Borrower or any Subsidiary during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or another Subsidiary or is merged with or into or consolidated
with the Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the Borrower or any of its Subsidiaries, and (iii) the income of any
direct or indirect Subsidiary of the Borrower to the extent that the declaration
or payment of Restricted Payments or similar distributions by that Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.

 

7



--------------------------------------------------------------------------------

“First Amendment Effective Date” means May 9, 2016.

“UCC” has the meaning given to such term in the Security Agreement.

(e) The definition of “Permitted Acquisitions” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the amount “$10,000,000” appearing in
clause (v)(y) thereof, and replacing it with the amount “$25,000,000”.

(f) Section 2.01(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following

Subject to the terms and conditions set forth herein, the Lender agrees to make
a term loan (the “Term Loan”) to the Borrower in Dollars on the First Amendment
Effective Date in an amount equal to the Term Loan Commitment. The Lender shall
make the Term Loan to the Borrower through (i) continuing the Term Loan
outstanding immediately prior to the First Amendment Effective Date, and (ii)
advancing additional amounts of the Term Loan on the First Amendment Effective
Date. Amounts repaid on the Term Loan may not be reborrowed. The Term Loan may
consist of Base Rate Loans or Eurodollar Rate Loans or a combination thereof, as
further provided herein.

(g) Section 2.02(a) of the Credit Agreement is hereby amended by:

(i) deleting the first sentence thereof and replacing it with the following:

Each Borrowing and, except as otherwise set forth herein, each conversion of
Loans from one Type to the other and each continuation of Eurodollar Rate Loans,
shall be made upon the Borrower’s irrevocable notice to the Lender, which may be
given by (A) telephone or (B) a Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Lender of a Loan Notice.

; and

(ii) deleting the third sentence thereof.

(h) Section 2.03(a) of the Credit Agreement is hereby amended by deleting the
second sentence thereof and replacing it with the following:

Each such notice shall be in a form as may be approved by the Lender (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer and shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and whether the Loans to be prepaid are the Revolving
Loans and/or the Term Loan.

 

8



--------------------------------------------------------------------------------

(i) Section 2.05(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

(b) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the last day of each fiscal quarter, beginning with
the fiscal quarter ending June 30, 2016, in the amount of $3,125,000 and on the
Maturity Date in the amount of the remaining outstanding principal balance of
the Term Loan (in each case, as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.03), unless accelerated sooner
pursuant to Section 9.02.

(j) Section 6.13 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the First
Amendment Effective Date of each Subsidiary of any Loan Party, together with (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary of any Loan Party
are validly issued, fully paid and non-assessable (to the extent applicable).

(k) Section 6.17 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

6.17 Intellectual Property; Licenses, Etc..

Each Loan Party and each Material Subsidiary owns, or possesses the legal right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses (taken as a whole), as conducted at the applicable
time this representation is made, except where the failure to so own or have
rights would not reasonably be expected to result in a Material Adverse Effect.
Set forth on Schedule 6.17 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the First Amendment
Effective Date. Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted in writing and is pending by any Person challenging or questioning the
use of any IP Rights or the validity or effectiveness of any IP Rights, nor does
any Loan Party know of any such claim, and, to the knowledge of the Loan
Parties, the use of any IP Rights by any Loan Party or any of the Material
Subsidiaries or the granting of a right or a license in respect of any IP Rights
from any Loan Party or any of the Material Subsidiaries does not infringe on the
rights of any Person, except for any such infringement that could not reasonably
be expected to result in a Material Adverse Effect. As of the First Amendment
Effective Date, none of the IP Rights material to the conduct of the Loan
Party’s business, as conducted at the applicable time this representation is
made, and owned by any of the Loan Parties or any of the Material Subsidiaries
is subject to any licensing agreement or similar arrangement except as set forth
on Schedule 6.17.

 

9



--------------------------------------------------------------------------------

(l) Section 6.22 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

6.22 Sanctions; Anti-Corruption Laws.

(a) Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is the Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.

(b) The Loan Parties and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

(m) A new section 7.16 of the Credit Agreement is hereby added as follows:

7.16 Anti-Corruption Laws.

Conduct (and cause each of its Subsidiaries to conduct) its business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

(n) Section 8.06(c) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

(c) the Borrower may declare and make dividend payments or other distributions
provided that (i) no Default shall have occurred and is continuing or would
immediately result from such dividend or other distribution, and (ii) the
Borrower shall have delivered to the Lender a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such dividend or distribution on a Pro
Forma Basis, the Consolidated Global Leverage Ratio would be less than 0.75 to
1.0;

(o) Section 8.11(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

(a) Consolidated Global Leverage Ratio. Permit the Consolidated Global Leverage
Ratio as of the end of any fiscal quarter to be greater than 1.5 to 1.0.

 

10



--------------------------------------------------------------------------------

(p) Section 8.15 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

8.15 Sanctions; Anti-Corruption Laws.

(a) Directly or indirectly, use the proceeds or any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities or business with any
individual or entity, or in any Designated Jurisdiction that, at the time of
such funding, is the subject of any Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender or otherwise) of
Sanctions.

(b) Directly or indirectly, use the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity to use such proceeds, for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions.

(q) Section 10.16 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

10.16 Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.

(r) Exhibit D to the Credit Agreement is amended and restated in its entirety as
set forth on Exhibit D hereto.

(s) Schedule 6.13 and Schedule 6.17 to the Credit Agreement are hereby amended
and restated in their entirety as set forth on Schedules 6.13 and 6.17 hereto.

2. Effectiveness; Conditions Precedent. This Amendment shall be effective, as of
the date hereof, subject to the satisfaction (or waiver) of the following
conditions:

(a) Loan Documents. Receipt by the Lender of executed counterparts of this
Amendment and an amendment to the Indian Pledge Agreement, in form and substance
reasonably satisfactory to the Lender, in each case, properly executed by a
Responsible Officer of the signing Loan Party.

 

11



--------------------------------------------------------------------------------

(b) Opinions of Counsel. Receipt by the Lender of customary opinions of (i) U.S.
legal counsel to the Loan Parties, and (ii) with respect to the amendment to the
Indian Pledge Agreement, outside Indian legal counsel to the Borrower, in each
case addressed to the Lender, dated as of the Closing Date, and in form and
substance reasonably satisfactory to the Lender.

(c) Organization Documents, Resolutions, Etc. Receipt by the Lender of the
following, each of which shall be originals, PDFs or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Lender:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other corporate action and incumbency
certificates evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Loan Party is a party;
and

(iii) good standing certificates (including verification of tax status) to
evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

(d) Perfection and Priority of Liens. Receipt by the Lender of the following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party or where a filing would need to be made in order to perfect
the Lender’s security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens; and

(ii) searches of ownership of, and Liens on, intellectual property of each Loan
Party in the appropriate governmental offices.

(e) Closing Certificate. Receipt by the Lender of a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
Sections 5.02(a) and (b) of the Credit Agreement have been satisfied.

(f) Fees. Receipt by the Lender of any fees required to be paid on or before the
First Amendment Effective Date.

(g) Attorney Costs. Unless waived by the Lender, the Borrower shall have paid
all reasonable documented fees and reasonable and documented out-of-pocket
charges and disbursements of counsel to the Lender to the extent invoiced prior
to or on the First Amendment Effective Date.

3. Ratification of Loan Documents. Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents. This Amendment
is a Loan Document.

 

12



--------------------------------------------------------------------------------

4. Authority/Enforceability. Each Loan Party represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms.

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, or, if such consent is required, it has been obtained.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
materially violate, contravene or conflict with any Laws applicable to it or any
of its Subsidiaries.

5. Representations and Warranties; Release. Each Loan Party represents and
warrants that after giving effect to this Amendment (a) the representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document shall be true and correct in all material respects with
respect to any representation or warranty that is not otherwise qualified as to
materiality, and in all respects with respect to any representation or warranty
that is qualified as to materiality, in each case on and as of the date hereof,
(b) no Default has occurred and is continuing, or would immediately result from
this Amendment. As of the date hereof, no Loan Party has any counterclaims,
offsets, credits or defenses to the Loan Documents and the performance of its
obligations thereunder, or if any Loan Party has any such claims, counterclaims,
offsets, credits or defenses to the Loan Documents or any transaction related to
the Loan Documents, the same are hereby waived, relinquished and released in
consideration of the Lender’s execution and delivery of this Amendment.

6. Counterparts/Telecopy-pdf. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.

7. Incorporation of Agreement. Except as specifically modified herein, the terms
of the Loan Documents shall remain in full force and effect. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Lender under the Loan Documents, or constitute
a waiver or amendment of any provision of the Loan Documents, except as
expressly set forth herein.

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MICHIGAN.

[remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:  

SYNTEL, INC.,

a Michigan corporation

  By:  

/s/ Daniel M. Moore

  Name:   Daniel M. Moore   Title:   Chief Executive Officer and Secretary
GUARANTORS:  

SKILLBAY LLC,

a Michigan limited liability company

  By:  

/s/ Daniel M. Moore

  Name:   Daniel M. Moore   Title:   Chief Executive Officer and Secretary  

SYNTEL CONSULTING INC.,

a Michigan corporation

  By:  

/s/ Daniel M. Moore

  Name:   Daniel M. Moore   Title:   Chief Executive Officer and Secretary

SYNTEL, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

BANK OF AMERICA, N.A.,

as Lender

  By:  

/s/ Gregory J. Bosio

  Name:   Gregory J. Bosio   Title:   Vice President